Citation Nr: 0329371	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The appellant is a veteran who had active service from July 
1981 to July 2001.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) to implement the VCAA,.  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here, although the veteran was notified 
of certain provisions of VCAA in correspondence dated in 
August 2001, and again in May 2002, the notices pertained to 
claims of service connection, and were not specific as to the 
matter at hand (the matter of the rating for right ear 
hearing loss).  Thus the notice provided lacked the 
specificity mandated by Quartuccio.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.
The Federal Circuit also recently invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  It was 
noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should review the record and send an 
appropriate letter to the veteran complying with 
all notice requirements set forth in the VCAA in 
accordance with the Court and Federal Circuit 
decisions cited above.  The RO should advise him 
specifically of what is needed to establish 
entitlement to a compensable rating for his right 
ear hearing loss, what the evidence now shows, 
what evidence he is to provide, and what evidence 
VA will attempt to obtain.  He should also be 
notified that a year is afforded for response to 
VCAA notice.

The purpose of this remand is to ensure that the veteran has 
received adequate notice in compliance with the holdings of 
the Court in Quartuccio, supra, and the Federal Circuit in 
DAV and PVA, supra.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

